1
2
3
4
5
6
7
8
9                           UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11
12   FRANK D’AMBROSIO, M.D.                      Case No. 2:19-cv-00552-CBM-JCx
13             Plaintiff,
                                                 [PROPOSED]
                                                 //////////////////////// ORDER FOR
14        v.                                     PERMANENT INJUNCTION [18]
15   EMILY FISHER; and DOES 1 through
     10,
16
               Defendants.
17
18
19
20
21
22
23
24
25
26
27
28

                       [PROPOSED]
                       ////////////////// ORDER FOR PERMANENT INJUNCTION
                                        Case No. 2:19-cv-00552-CBM-JC
1                               PERMANENT INJUNCTION
2          IT IS HEREBY ORDERED THAT Defendant Emily Fisher (“Fisher”), her
3    agents, servants, employees, confederates, attorneys, and any persons acting in concert
4    or participation with them, or having knowledge of this Permanent Injunction by
5    personal service or otherwise be, and hereby are permanently enjoined from (i) using,
6    registering or seeking to register the DOCTOR FRANK trademark or any mark
7    confusingly similar thereto, (ii) using, registering or seeking to register the
8    doctorfrank.com domain name; (iii) using the Doctor Frank website; (iv) using,
9    registering or seeking to register any social media accounts under the name Doctor
10   Frank Live; (v) using the content of the publication Cannabis is Medicine; (vi)
11   promoting, selling, offering for sale, distributing or otherwise exploiting the
12   publication Cannabis is Medicine; and (vii) using, reproducing, or otherwise
13   exploiting the dataset resulting from D’Ambrosio’s patient research and survey
14   entitled “Can Cannabis Be Used To Replace Addictive Pharmaceuticals”.
15         Fisher is hereby given further notice that she shall be deemed to have actual
16   notice of the issuance and terms of this permanent injunction and that any act by her in
17   violation of any of the terms hereof may be considered and prosecuted as contempt of
18   this Court.
19         IT IS SO ORDERED.
20
21
22   Dated: _______________________
            AUGUST 13, 2019                        ____________________________
23                                                   Hon. Consuelo B. Marshall
                                                     United States District Judge
24
25
26
27
28

                         [PROPOSED]
                         ////////////////// ORDER FOR PERMANENT INJUNCTION
                                          Case No. 2:19-cv-00552-CBM-JC
